Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 10 recites:
A reliability management method, comprising: performing, using a set of test equipment, a test on a test product to determine a voltage of the test product and a film receiving product information of the test product; receiving test equipment information based on the product information; receiving test data from the test equipment according to the test equipment information, the test data including the voltage; processing the test data to generate a test report; determining whether the test product has passed a reliability test; sending assembly process information to a side braze assembler, an wherein the assembly process information includes a stage of an assembly, an equipment identifier, and duration of the assembly; and choosing a test type according to the product information for determining whether to send an assembly data request to the side braze assembler.
The claim limitations in the abstract idea have been highlighted in bold above.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers organizing human activity and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “A reliability management method, comprising: …receiving product information of the test product; receiving test equipment information based on the product information; receiving test data from the test equipment according to the test equipment information, …processing the test data to generate a test report; determining whether the test product has passed a reliability test; sending assembly process information to a side braze assembler, an wherein the assembly process information includes a stage of an assembly, an equipment identifier, and duration of the assembly” are treated as belonging to organizing human activity grouping while the steps of “choosing a test type according to the product information for determining whether to send an assembly data request to the side braze assembler” are treated as belonging to mental process groupings. 
Similar limitations comprise the abstract ideas of Claim 1.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.  
In Claim 10, the additional elements/steps are: performing, using a set of test equipment, a test on a test product to determine a voltage of the test product and a film  and receiving test data from the test equipment according to the test equipment information, the test data including the voltage. These above additional elements/steps are not meaningful limitations because they are recited in generality and represent extra-solution activity to provide necessary data to the abstract idea. A side braze assembler is also recited in generality and represents field of use limitation. The additional element in the preamble of “A reliability Management Method Method …” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  
In Claim 1, the additional elements are: a set of test equipment performing a test on a test product to determine a voltage of the test product and a film thickness of the test product. These above additional elements/steps are not meaningful limitations because they are recited in generality and represent extra-solution activity to provide necessary data to the abstract idea. A computer-readable non-transitory storage medium that stores function units; one or more hardware processors communicating with the storage medium as well as reliability manager and test requestor are generally recited and are not qualified as particular machines.  A side braze assembler is recited in generality and represents field of use limitation. The additional element in the preamble of “A reliability Management System …” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  
The claims do not improve computer functionality, improve another field of technology, utilize a particular machine, or effect a particular physical transformation. Rather, we determine that nothing in the claim imposes a meaningful limit on the judicial 
However, as evidenced by the prior art of record, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-9 and 11-18 only provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.  These claims are also ineligible, 

Examiner Note with regards to Prior Art of Record
Claims 1-18 are distinguished over the prior art made of record based on the reasons below.  
	
In regards to Claim 1, the claim differs from the closest prior art, Turnbull, Teeple, Arnold, Suzuki, and Seaman, either singularly or in combination, because it fails to anticipate or render obvious a side braze assembler receiving assembly process information including a stage of an assembly, an equipment identifier, and duration of 

In regards to Claim 10, the claim differs from the closest prior art, Turnbull, Teeple, Arnold, Suzuki, and Seaman, either singularly or in combination, because it fails to anticipate or render obvious a reliability management method, comprising sending assembly process information to a side braze assembler, an wherein the assembly process information includes a stage of an assembly, an equipment identifier, and duration of the assembly; and choosing a test type according to the product information for determining whether to send an assembly data request to the side braze assembler, in combination with all other limitations in the claim as claimed and defined by applicant.


Response to Arguments
Applicant's arguments filed 12/11/2020 with respect to the originally filed claims 1 and 10 have been considered but they are not persuasive. 

35 USC § 101
The Applicants argue (p.9): It is respectfully submitted that the amended Claims 1 and 10 require a set of test equipment that performs a test on a test product to determine a voltage of the test product and a film thickness of the test product. A human mind or mental process cannot test a product to determine a voltage and a film thickness of the product.
The Examiner submits that the argued steps are not a part of the identified abstract idea.  They are additional elements that represent insignificant extra-solution activity as indicated in the rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
James W. Seaman et al. (US 2009/0198365) discloses performing, using a set of test equipment, a test on a test product; receiving product information of the test product; receiving test data from the test equipment according to the test equipment information, processing the test data to generate a test report; determining whether the test product has passed a test; sending assembly process information, an wherein the assembly process information includes a stage of an assembly and duration of the assembly.

Assembly-Level Reliability: A Methodology for Effective Manufacturing of IC Packages”, IEEE TRANSACTIONS ON RELIABILITY, VOL. 44, NO. I, 1995 MARCH, pp. 14-18, discloses a reliability management method, comprising: performing, using a set of test equipment, a test on a test product to determine a voltage of the test product; receiving product information of the test product; receiving test equipment information based on the product information; receiving test data from the test equipment according to the test equipment information, the test data including the voltage; processing the test data; determining whether the test product has passed a reliability test; and choosing a test type according to the product information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863